GLD-067                                                  NOT PRECEDENTIAL

                   UNITED STATES COURT OF APPEALS
                        FOR THE THIRD CIRCUIT
                             ___________

                                 No. 10-3460
                                 ___________

     DEBORAH M. YOUNG, NATURAL GUARDIAN OF C.D. AND B.D.,
                  MINORS, IN OUR OWN RIGHT,
                                      Appellant

                                       v.

ALICE BECK DUBOW, JUDGE, IN HER INDIVIDUAL CAPACITY FOR CAUSING
   PROLONGED CHILD ABUSE BY FAILING TO ENFORCE HER VERY OWN
"STANDING ORDER FOR COURTROOM H" RULES; ANGELE MARIE PARKER,
     CEO; CHEREL FERRELL, SOCIAL WORKER EMPLOYEE METHODIST
SERVICES FOR FAMILIES AND CHILDREN ("METHODIST KINSHIP") IN THEIR
       INDIVIDUAL, AND FEDERAL GRANT FUNDED CAPACITIES AS
 BENEFICIARIES OF KIDNAP FOR PROFIT AND PROLONGED CHILD ABUSE;
    ANNE MARIE AMBROSE, COMMISSIONER DHS; KAREN S. REYNOLDS,
    SOCIAL WORKER; CARLA N. GARDNER, COMMISSIONER'S RESPONSE
    PHILADEPHIA DEPARTMENT OF HUMAN SERVICES ("DHS") IN THEIR
 INDIVIDUAL CAPACITIES AND COMPLICIT ACCESSORIES TO KIDNAP FOR
   PROFIT AND PROLONGED CHILD ABUSE; MARY ANN TAYLOR, IN HER
 INDIVIDUAL CAPACITY AS MENTAL AND PHYSICAL CHILD ABUSER, AND
   ACCOMPLICE BENEFICIARY OF KIDNAP FOR PROFIT AND PROLONGED
                            CHILD ABUSE
                 ____________________________________

                 On Appeal from the United States District Court
                     for the Eastern District of Pennsylvania
                           (D.C. Civil No. 09-cv-05015)
                 District Judge: Honorable Mitchell S. Goldberg
                  ____________________________________

                 Submitted for Possible Summary Action Pursuant to
                      Third Circuit LAR 27.4 and I.O.P. 10.6
                                December 16, 1020
          Before: AMBRO, CHAGARES AND NYGAARD, Circuit Judges
                             (Opinion filed: January 3, 2011)
                                       _________

                                        OPINION
                                        _________

PER CURIAM

       Deborah Young, proceeding pro se, appeals the District Court’s order dismissing

her complaint. Because the appeal does not present a substantial question, we will

summarily affirm.

                                            I

       In November 2009, Young filed in the District Court a complaint against

Philadelphia Court of Common Pleas Judge Alice Dubow, officials at the Philadelphia

Department of Human Services (“DHS”), employees of Methodist Kinship, an

organization that provides child placement services for DHS, and Mary Ann Taylor, her

children’s paternal grandmother. Her complaint stemmed from Judge Dubow’s order

awarding custody of Young’s two children to their father and Taylor. Young alleged that

Judge Dubow’s decision “ordered kidnap for profit and prolonged child abuse of [her

children],” D. Ct. Doc. No. 3, 3, and accused the remaining defendants of contributing to

the alleged kidnap and abuse of her children. Young sought the return of her children to

her custody and $900,000 in punitive damages.

       The Defendants filed motions to dismiss, which the District Court granted. Young

then filed a timely notice of appeal.

                                            II

       We have jurisdiction pursuant to 28 U.S.C. § 1291. We may summarily affirm the

                                            2
District Court’s order if Young’s appeal does not present a substantial question. See 3d

Cir. LAR 27.4; 3d Cir. IOP 10.6. We exercise plenary review over the District Court’s

order granting the Rule 12(b)(6) motion. See Capogrosso v. Sup. Ct. of New Jersey, 588

F.3d 180, 184 (3d Cir. 2009). “The District Court's judgment is proper only if, accepting

all factual allegations as true and construing the complaint in the light most favorable to

[Young], we determine that [she] is not entitled to relief under any reasonable reading of

the complaint.” Id. (quoting McGovern v. Philadelphia, 554 F.3d 114, 115 (3d Cir.

2009)).

       The District Court presented several alternative bases for dismissing Young’s

complaint. We need only address two of these. First, we agree with the District Court

that Young’s claims were barred by the Rooker-Feldman doctrine. See Dist. of Columbia

Ct. App. v. Feldman, 460 U.S. 462 (1983); Rooker v. Fidelity Trust Co., 263 U.S. 413

(1923). “In certain circumstances, where a federal suit follows a state suit, the Rooker-

Feldman doctrine prohibits the district court from exercising jurisdiction.” Great W.

Mining & Mineral Co. v. Fox Rothschild LLP, 615 F.3d 159, 163-64 (3d Cir. 2010).

There are four requirements that must be met for the Rooker-Feldman doctrine to apply:

“(1) the federal plaintiff lost in state court; (2) the plaintiff ‘complain[s] of injuries caused

by [the] state-court judgments’; (3) those judgments were rendered before the federal suit

was filed; and (4) the plaintiff is inviting the district court to review and reject the state

judgments.” Id. at 166 (quoting Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S.

280, 284 (2005)). Here, there is no question that these requirements are met. Young’s

federal complaint stemmed from the adverse custody decision rendered in state court,

                                                3
Young claims that she and her children have been harmed by that decision, and she

expressly asks the District Court to reverse Judge Dubow’s custody award. See also

Marran v. Marran, 376 F.3d 143, 153 (3d Cir. 2004) (mother’s action for a declaratory

judgment invalidating Office of Children and Youth’s findings concerning the absence of

child abuse necessarily implied a finding that Court of Common Pleas made improper

custody award, and was thus barred by Rooker-Feldman).

       To the extent that Young raised claims that would not be barred by Rooker-

Feldman, we also agree with the District Court that her allegations were insufficient to

state a claim for which relief could be granted. To withstand a Rule 12(b)(6) motion to

dismiss, “a complaint must contain sufficient factual matter, accepted as true, to ‘state a

claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, __ U.S. __, 129 S. Ct.

1937, 1949 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A

claim has facial plausibility when the plaintiff pleads factual content that allows the court

to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Id. Here, Young raised a number of allegations against the Defendants, but failed to

provide factual support for those allegations.

       Accordingly, we will summarily affirm the District Court’s order.




                                              4